Simmons, Justice.
Dilly Echols was tried and convicted on the charge of having murdered her child. She made a motion for a new trial, on the ground that the verdict was contrary to law and to the evidence, and without evidence to support it; which motion the court overruled, and she excepted. The facts of the case will be found in the official report.
The only ground urged before us for reversal of the judgment of the court below was, that the evidence did not show that the child, found in the dry well was the child of the accused. We have carefully read the evidence in the case, and while there is no direct evidence that the child was hers, we think the facts and circumstances. of the case show with sufficient clearness that it was her child. The fact of her advanced pregnancy a short time before the dead child was discovered; the great amount of blood on her bed-clothing and mattress, the blood having run through the mattress on the floor, *699where it was covered up with ashes; the fact that she was seen shortly afterwards washing her clothes, which were very bloody, and her refusal to say whose clothes they were; the fact that the child was found in a dry well within twenty-five or thirty yards of the house in which she lived ; the fact that there was no other woman in that neighborhood so far advanced in pregnancy; the fact that she was seen one day apparently in a very advanced stage of pregnancy, and that a few days thereafter she showed no signs of pregnancy ; the fact that she had no infant with her after the signs of pregnancy had disappeared, and denied having given birth to a child, and the further fact that she did not undertake to explain any of these things, all go to show to our minds that the dead child was hers. These facts were sufficient, in our opinion, to exclude every other reasonable hypothesis but that of her guilt.
Judgment affirmed.